Title: To James Madison from George Ticknor, 21 November 1825
From: Ticknor, George
To: Madison, James


        
          
            Dear Sir,
            Boston Nov. 21. 1825.
          
          I take the liberty to send you with this a pamphlet I have lately published on the changes now begun in Harvard College. They are, however, but a

beginning; and will I trust, be followed up by other changes which will gradually bring our college nearer to an University, accessible to all on the easiest terms and offering to all the ample means of instruction it has long possessed & is now earnestly beginning wisely to offer to the wants of the community. Such changes have been for some time obviously required by our relations to the country & I have anxiously pressed them on the consideration of the Instructors & Governors of the College. But, I do not know, whether I should have succeeded in producing any movement, if you had not begun your University in Virginia on principles so truly liberal and wise. On all accounts, therefore, I wish you the most entire success. Indeed, as in most such cases the whole must rise or fall together, and the flourishing condition of your University will be the cause of the same condition in ours. Mrs. Ticknor desires her best respects to yourself and Mrs. Madison. Your’s with great respect,
          
            Geo: Ticknor
          
        
        
          Can you do me the favour to send me two or three copies of the Laws of your University. They will be useful to the cause of knowledge among us.
        
      